   Case 3:20-cr-00617-FLW Document 21 Filed 12/01/20 Page 1 of 1 PageID: 59

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                        *
                                     *
     v.                              *      CRIM. NO. 20-cr-617-FLW
                                     *
Antelmo Quiroz-Quiroz                *
                                     *
                                   *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                   FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

It is unknown when in-person proceedings will be safe again in light of the COVID-19 pandemic. Mr.
Quiroz seeks an expeditious resolution of this case.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                      December 1, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
